Citation Nr: 0914417	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to VA disability compensation at a rate greater 
than 10 percent from March 1, 2004, to include as an offset 
for VA overpayment indebtedness, while the Veteran is 
incarcerated for a felony conviction for more than 60 days.  

(The issues of entitlement to an increase in the amount of 
special apportionment of the Veteran's disability benefits on 
behalf of his spouse and minor child and entitlement to an 
effective date earlier than August 1, 2005 for the award of 
the increased amount of special apportionment of the 
Veteran's disability benefits on behalf of his spouse and 
minor child are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1972 to May 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which awarded a 100 percent rating for the Veteran's 
service-connected disability from February 6, 2004.  A July 
2005 letter indicates that effective March 1, 2004, the total 
monthly award was $2,352.00, and since the Veteran was 
incarcerated for a felony conviction for over 60 days, his 
monthly entitlement amount was $106.00.  Effective December 
1, 2004, the total monthly award was $2,523.00, and the 
monthly entitlement amount paid to the Veteran was $108.00.  

In December 2005, this matter was transferred to the RO in 
Waco, Texas.  


FINDINGS OF FACT

1.  On May 15, 2000, the Veteran was incarcerated for a 
felony conviction and the term of his incarceration was 17 
years.   

2.  A May 2005 rating decision awarded a 100 percent rating 
for the Veteran's service-connected disability from February 
6, 2004.  Effective March 1, 2004, the total monthly award 
was $2,352.00, and since the Veteran was incarcerated for a 
felony conviction for over 60 days, his monthly entitlement 
amount was $106.00.  Effective December 1, 2004, the total 
monthly award was $2,523.00, and the Veteran's monthly 
payment was $108.00.


CONCLUSION OF LAW

There is no legal basis for payment of VA disability 
compensation at a rate greater than 10 percent from March 1, 
2004, to include as an offset for VA overpayment 
indebtedness, while the Veteran is incarcerated for a felony 
conviction for more than 60 days.  38 U.S.C.A. §§ 1114(a), 
5313, 5314, (West 2002); 38 C.F.R. § 3.665 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 C.F.R. § 1.962 (2008).  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law.  See 38 C.F.R. § 1.956(a).  

When an overpayment is created, the debtor must be notified, 
among other things, of the amount of the overpayment and of 
his or her appellate rights.  38 C.F.R. § 1.911(b), (d) 
(2008).  VA may recoup the amount of an overpayment by 
deducting payments from any future VA benefits payments or 
the debtor may make payments.  See 38 U.S.C.A. §§ 5314(a), 
5316 (2008); see also 38 C.F.R. §§ 1.912a(a), 1.914(a) 
(2008).  VA must make reasonable efforts to notify the debtor 
of the proposed deductions, the right to dispute the 
overpayment, and the right to request a waiver.  38 U.S.C.A. 
§ 5314(b); 38 C.F.R. §§ 1.911(c), (d), 1.912a(b) (2008).  
Deductions or offsets from future payments shall begin 
promptly after notice to the debtor.  38 C.F.R. § 1.912a(a), 
(b) (2008).  

Any person who is incarcerated in a Federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d), beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.665(a).  
In the case of a Veteran with a service-connected disability 
rated at 20 percent or more, the Veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  
All or part of the compensation not paid to the Veteran may 
be apportioned to the veteran's spouse, child, or children on 
the basis of individual need.  38 U.S.C.A. § 1114(a), 5313 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.665 (2008).

Discussion

The current appeal arises from a May 2005 rating decision 
which awarded a 100 percent rating for the Veteran's service-
connected disability from February 6, 2004.  Effective March 
1, 2004, the total monthly award was $2,352.00, and since the 
Veteran was incarcerated for a felony conviction for over 60 
days, his monthly entitlement amount was $106.00.  Effective 
December 1, 2004, the total monthly award was $2,523.00, and 
the Veteran's monthly entitlement was $108.00.

The Veteran argues that the amount of the increased award 
should be applied to his overpayment indebtedness.  He 
contends that the 100 percent rating was assigned 
retroactively, from March 1, 2004, and this retroactive 
amount should be applied to his VA overpayment indebtedness.  
In a July 2005 statement, the Veteran indicated that the 
overpayment indebtedness was $1,190.67.  In October 2005, the 
Veteran argued that his retroactive monthly entitlement 
should be applied to his VA overpayment indebtedness from 
March 1, 2004 and the indebtedness should be zero.  

The record includes information provided by the Texas 
Department of Criminal Justice which shows that the Veteran 
was convicted of committing a felony offense for which he has 
been incarcerated and has been serving a 17 year sentence 
since May 2000.  The record also shows that in January 2004, 
VA notified the Veteran of an overpayment indebtedness.  The 
Veteran was notified that VA would withhold all or part of 
his benefits until the amount withheld equals the amount of 
the debt.  

There is no legal authority which permits VA to pay 
disability benefits at a rate higher than 10 percent to a 
Veteran who is incarcerated for a felony conviction for more 
than 60 days.  See 38 U.S.C.A. §§ 1114(a) and 5313.  
38 U.S.C.A. § 5313 provides for the apportionment of a 
Veteran's VA disability benefits to his or her spouse or 
children based upon need while the Veteran is incarcerated 
for conviction of a felony but this statute does not allow 
payment of more than 10 percent of VA disability compensation 
to the Veteran, even if the payment is used to offset VA 
overpayment indebtedness.  

The Veteran does not dispute that he is incarcerated for a 
felony.  Instead, he asserts that the full amount of VA 
benefits should be paid towards his overpayment indebtedness.  
The Board has considered the Veteran's assertions in support 
of his claim.  However, the question before the Board is 
whether VA disability compensation payments should be paid in 
full when a Veteran is incarcerated for more than 60 days for 
a criminal conviction due to commission of a felony.  The law 
allows VA to pay disability benefits at a rate of 10 percent 
and no higher to a Veteran who is incarcerated for a felony 
conviction for more than 60 days.  See 38 U.S.C.A. §§ 1114(a) 
and 5313.  The Veteran is receiving the maximum VA disability 
payment that he is entitled to while he is incarcerated.  The 
law is dispositive in this matter, and the Board is bound in 
its decisions by the statutes enacted by the Congress of the 
United States and VA regulations issued to implement those 
laws.  See 38 U.S.C.A. § 7104(c).  See, generally, Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) (the Board must apply "the law as 
it exists...").  

In light of the foregoing, the Board concludes that the claim 
must be denied as lacking legal merit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Board finds that no further action is necessary to comply 
with VA's duties to notify and assist the Veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As discussed above, the Veteran's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
Neither the Veteran nor his representative has argued 
otherwise.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  


ORDER

Entitlement to payment of VA disability compensation at a 
rate greater than 10 percent from March 1, 2004, to include 
as an offset for VA overpayment indebtedness, while the 
Veteran is incarcerated for a felony conviction for more than 
60 days is denied as a matter of law. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


